On the authority of American Book Company v. Vandiver,181 Miss. 518, 178 So. 598; Andrews v. Covington, 69 Miss. 740, 13 So. 853; Shotwell v. Covington, 69 Miss. 735, 12 So. 260; Swan v. Gray, 44 Miss. 393, I concur in holding that where a statute designates an officer to approve or disapprove an official bond, his action in so doing cannot be reviewed by the courts. Having here so held, this Court is without authority to then review the evidence on which the officers here acted and intimate that they should have approved this bond. So to do is a mere dictum, of no binding force and may mislead. *Page 521